Citation Nr: 0827470	
Decision Date: 08/14/08    Archive Date: 08/22/08	

DOCKET NO.  05-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had 20 years of active service at the time of his 
retirement from the Army in October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VARO in Houston, Texas, that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation, effective May 27, 2004.  

A review of the record reveals service connection is also in 
effect for tinnitus, rated as 10 percent disabling; 
degenerative disc disease at the L5-S1 level, rated as 10 
percent disabling; chronic synovitis of the 5th metatarsal 
cuboid articulation of the left foot, rated as 10 percent 
disabling; and spondylosis of the cervical spine, rated as 20 
percent disabling.  A combined disability rating of 40 
percent has been in effect since May 27, 2004.  

This matter is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.  


REMAND

At the recent video conference hearing with the undersigned 
in June 2008, the veteran and his representative essentially 
testified that his hearing loss is much more incapacitating 
than reflected by the currently assigned noncompensable 
rating.  They asked that the veteran be accorded a more 
current examination that might be reflective of the 
impairment he currently experiences with his hearing.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran claims 
that the disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined that the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, the statutory duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence that adequately 
addresses the level of impairment of the disability since the 
previous examination).  See also Green v. Derwinski, 1 Vet. 
App. 121 (1991).

A review of the record reveals audiometric examinations 
accorded the veteran by VA were in December 2004 and February 
2006.  The veteran has submitted reports of audiologic 
testing in a private facility in September 2004 and September 
2005 that indicate more significant hearing loss than 
reflected by the VA studies.  

There is no indication in the records as to the credentials 
of the individuals who conducted the private audiologic 
examinations.  The veteran was then accorded an audiometric 
examination at a VA outpatient clinic in February 2006.  The 
results of that study were fairly consistent with the 
December 2004 examination above.  Nevertheless, the veteran 
and his representative asserted at the recent hearing that 
the veteran has significant hearing impairment that impacts 
adversely on his ability to function in his daily activities.  

In view of the foregoing the Board believes that a more 
current audiometric examination is in order and the case is 
REMANDED for the following actions:

1.  VA should provide the veteran with an 
appropriate VCAA notice letter with 
regard to his claim for an increased 
rating for hearing loss.  He should be 
asked to provide, or ask the Secretary of 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his hearing loss and the 
impact the worsening has on his 
employment and his daily life.  He should 
also be informed of the criteria 
necessary for entitlement to a higher 
disability rating.  He should further be 
told that if an increase in disability is 
found, the disability rating will be 
determined by applying relevant 
Diagnostic Codes, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

2.  The veteran should be afforded an 
examination by a physician knowledgeable 
in audiologic disorders for the purpose 
of determining the current nature and 
extent of impairment attributable to his 
hearing loss.  The claims folder should 
be made available to the examiner for 
review.  The examiner should comment as 
to the impact of the degree of hearing 
loss on the veteran's ability to function 
in his daily life.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity for response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



